Citation Nr: 0122484	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  99-14 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for seminoma in the 
retroperitoneal area due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant (veteran)


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision issued by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO declined to 
reopen a previously denied claim for seminoma in the 
retroperitoneal area due to exposure to ionizing radiation.  
The RO subsequently reopened and denied the claim on the 
merits.


FINDINGS OF FACT

1.  In April 1998, the Board issued a decision denying 
service connection for seminoma in the retroperitoneal area 
due to exposure to ionizing radiation.

2.  During the pendency of this appeal, VA amended its 
regulatory provisions pertaining to ionizing radiation claims 
by recognizing any form of cancer as a radiogenic disease.

3.  The veteran participated in the occupation of Nagasaki 
from September 23-26, 1945, and was exposed to no more than 1 
rem of ionizing radiation in service.

4.  The veteran's seminoma in the retroperitoneal area, which 
first manifested itself many years after service, is not 
causally related to his in-service exposure to radiation 
and/or any other event(s) in service.



CONCLUSIONS OF LAW

1.  The Board's April 1998 decision to deny service 
connection for seminoma in the retroperitoneal area due to 
exposure to radiation is final.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100(a) (2000).

2.  VA's amendment to 38 C.F.R. § 3.311 in 1998 provided a 
new basis to pursue a service connection claim for seminoma 
in the retroperitoneal area due to exposure to ionizing 
radiation is final, and served to reopen the claim.  Spencer 
v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd 17 F. 3d 368 
(Fed. Cir. 1994); Suttmann v. Brown, 5 Vet. App. 127 (1993); 
63 Fed. Reg. 50993 (Sept. 24, 1998).

3.  Seminoma in the retroperitoneal area was not incurred in 
service, and may not be presumed to have been incurred in 
service as a result of exposure to ionizing radiation.  
38 U.S.C.A. §§ 1110, 1112 (West 1991); 38 C.F.R. §§ 3.309, 
3.311(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Jurisdiction

In this case, the RO has reopened and denied on the merits a 
previously denied claim for service connection for seminoma 
in the retroperitoneal area due to exposure to radiation.  
The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 
(1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996).

In April 1998, the Board denied as not well grounded a claim 
for service connection for seminoma in the retroperitoneal 
area due to exposure to radiation.  That decision is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100(a) 
(2000).  As a general rule, once a claim has been disallowed, 
that claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).  However, if the claimant 
can thereafter present new and material evidence, then the 
claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 1991).

By means of a VA Form 21-4138 filing received in March 1998, 
the veteran sought to reopen his claim for service connection 
for seminoma in the retroperitoneal area due to exposure to 
radiation.  Thereafter, VA amended its regulations pertaining 
to ionizing radiation claims by recognizing any form of 
cancer as a radiogenic disease.  63 Fed. Reg. 50993 (Sept. 
24, 1998) (codified at 38 C.F.R. § 3.311(b)(2)(xxiv) (2000)).  
This amendment created a new basis of entitlement for service 
connection for seminoma in the retroperitoneal area due to 
exposure to ionizing radiation.  Spencer v. Brown, 4 Vet. 
App. 283, 288-89 (1993), aff'd 17 F. 3d 368 (Fed. Cir. 1994).  
As such, the Board agrees with the RO that the veteran is 
entitled to a de novo review of his claim.  Suttman v. Brown, 
5 Vet. App. 127 (1993).

II.  Duty to Assist

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  In pertinent part, this law redefines VA's notice 
and duty to assist requirements.  See 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  VA has recently 
enacted regulations to implement the provisions of the VCAA.  
66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326)).  These 
changes in law are applicable to the service connection claim 
on appeal.  See  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
By virtue of a Statement of the Case (SOC) and a Supplemental 
Statement of the Case (SSOC), the RO has advised the veteran 
(and his representative) of the evidence reviewed and the 
Reasons and Bases for denying his claim.  The RO has also 
advised him to submit any lay, medical or other evidence 
which may support his claim either directly or by returning 
authorization forms provided by the RO.  

In this case, the veteran has testified at a personal hearing 
and submitted his own private medical and other evidence in 
support of his claim.  He has provided a history of his 
radiation exposure activities and post-service exposure to 
carcinogens pursuant to development letters sent by the RO.  
By means of a VA Form 21-4138 filing received in May 2001, he 
advised the RO that he had no additional evidence to submit 
in support of his claim.  He withdrew his request for a 
hearing before a Member of the Board in August 2001.  
Furthermore, the RO has fully developed his case pursuant to 
38 C.F.R. § 3.311(b) by obtaining a dose estimate of the 
veteran's radiation exposure from the Defense Threat 
Reduction Agency (DTRA), obtaining medical opinion from the 
Chief Public Health and Environmental Hazards Officer and 
review of his claim by the Compensation and Pension Service.  
The veteran has not identified the existence of any 
additional and available pertinent evidence which is not 
currently associated with his claims folder.

Based upon the above, the Board finds that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claim.  The Board further finds 
that the new regulatory provisions promulgated by VA have no 
substantive bearing on the facts of this case.  In this 
respect, the case has been fully developed under 38 C.F.R. 
§ 3.311(b), proper notice has been issued and there are no 
outstanding requests to obtain additional evidence or 
information.  A remand for RO consideration of the new 
regulations would only serve to impose additional burdens on 
VA with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  As such, the Board finds that no prejudice 
accrues to the veteran in proceeding to the merits of his 
claim at this time.   See Bernard v. Brown, 4 Vet. App. 384 
(1993) (the Board must consider whether a claimant will be 
prejudiced by addressing a question that has not been 
addressed by the RO).

III.  Factual Summary

The veteran contends that his seminoma in the retroperitoneal 
area stems from his exposure to ionizing radiation in 
service.  He indicates that his radiation exposure occurred 
during his participation in the occupation of Nagasaki 
immediately following the detonation of the atomic bomb in 
September 1945.  He recalls being at sea aboard the USS GAGE 
at the time the bomb was detonated.  His ship entered the 
Nagasaki area after the bombing in order to transport the 1st 
Medical Unit.  He physically entered the bombsite area for a 
5-6 hour period.  He recalls that the earth was burnt to a 
crisp and being covered with soot blowing in the air.  He 
also recalls developing an ulcer on his leg during service 
and rash on his hands and feet during service or shortly 
thereafter.  He feels as if his service connected residuals 
of ulcer on his right leg was actually an early manifestation 
of his seminoma.  He is convinced that his non-service 
connected skin rash condition, previously diagnosed as acute 
dermatitis, was an early manifestation of his seminoma that 
was placed in remission with radiation treatment.  He admits 
to a history of smoking 1 pack of cigarettes a day since 1944 
and exposure to his wife's 1 pack a day cigarette smoke.  He 
denies exposure to cancer causing chemicals in his post-
service occupations.  His family medical history is 
significant for melanoma.

The veteran's service medical records are negative for 
treatment or diagnosis of seminoma.  Rather, his physical 
examinations upon entrance and discharge reveal "normal" 
clinical evaluations of the genitourinary system.  From June 
to July 1945, he did receive treatment for an ulceration on 
the anterior surface of tibia and lower third of the right 
leg.  The onset of the ulcer was attributed to an abrasion 
that occurred on May 24, 1945.  It was completely healed by 
July 12, 1945.  His service personnel records confirm that he 
served aboard the USS GAGE (APA-168).  He was discharged from 
active duty in June 1946.

Post-service, the veteran received treatment by C. Moore, 
M.D., from June 11, 1946 through August 1946, for "acute 
dermatitis."  His physical findings included dry, scaly 
lesions of the fingers of both hands with red shiny areas of 
skin in between.  This condition was most predominant on the 
dorsal surface and between the fingers.  In November 1947, 
the veteran testified that he first noted black spots on his 
feet on the day he arrived home from the service.  Within 4 
days from his discharge, he developed a skin condition 
involving his hands and feet.  His symptoms waxed and waned 
and required post-service radiation treatments.  His lesion 
on the right leg, however, was asymptomatic.  He submitted 
lay statements from family members corroborating his 
statements.

In a decision dated in December 1947, the RO granted service 
connection for "residuals of ulcer over anterior surface of 
tibia, lower third" and assigned an initial non-compensable 
evaluation.  At that time, the RO denied service connection 
for "acute dermatitis, mycoptic infection of fingers and 
toes."  The Board upheld the RO's determinations in a 
February 1948 decision.

In pertinent part, the record next reflects the veteran's 
diagnosis of seminoma in the retroperitoneal area in November 
1987.  His symptoms initially manifested itself through low 
back and right flank pain which was first evaluated as 
pancreatitis and second as degenerative joint disease.  
However, a computerized tomography (CT) scan revealed 
enlarged lymph nodes near the renal veins and inferior vena 
cava (IVC).  He underwent two exploratory laparotomies with 
removal of retroperitoneal nodes.  He also required a right 
radical orchiectomy.  There is no showing that his seminoma 
involved the kidneys, renal pelves, ureters, urinary bladder 
and/or urethra.

In a letter dated in June 1995, D. L. Childs, M.D., provided 
the following statement:

I am writing at the request of [the veteran] 
in the role of his family physician to state 
my opinion that there may possibly be some 
relationship between [the veteran's] service 
connected skin rash which he suffered for many 
years after his military service was over and 
his testicular cancer (seminoma) diagnosed in 
1987.

The patient strongly feels that there was some 
relationship between the skin problem which he 
says was treated as a service connected 
illness and his testicular cancer, because 
when he received irradiation treatment for the 
testicular cancer, his skin problem resolved.

Research conducted by DTRA confirms that the veteran was a 
member of the American occupation forces in Japan following 
World War II.  He was present in the VA defined Nagasaki area 
from September 23-26, 1945 while serving aboard the USS GAGE.  
DTRA noted that a scientific dose reconstruction, entitled 
Radiation Dose Reconstruction U.S. Occupation Forces in 
Hiroshima and Nagasaki, Japan, 1945- 1946 (DNA 5512F), had 
determined the maximum possible radiation dose that might 
have been received by any individual who was at Nagasaki for 
the full duration of the American occupation (dated from 
September 1945 to June 1946).  Using all possible "worst 
case" assumptions, the maximum dose any individual 
serviceman might have received from external radiation, 
inhalation and ingestion was less than 1 rem.  However, the 
estimate did not mean that any individual approached that 
level of exposure.  Rather, DTRA indicated that the great 
majority of servicemen had no probable radiation exposure, 
and that the highest dose received by anyone was a few tens 
of millirem.

In a letter dated on February 9, 2001, the Director of 
Compensation Service requested an opinion from VA Chief 
Public Health and Environmental Hazards Officer as to whether 
is was likely, unlikely, or approximately as likely as not 
that the veteran's testicular cancer resulted from exposure 
to ionizing radiation in service.  It was noted that the 
veteran was diagnosed in 1987 with seminoma of the right 
testicle with extension to the retroperitoneal fossa and 
pelvic nodes.  He underwent a right orchiectomy and radiation 
treatment with no recurrences.  It was further noted that 
DTRA research revealed a "worst case" assumption of 
exposure to less than 1 rem of radiation in service.  The 
veteran was 20 years old at the time of exposure with 
seminoma diagnosed approximately 42 years after exposure.  
His family history was negative for malignancy.  He smoked a 
pack of cigarettes per day since 1944.

In a memorandum dated in February 2001, the VA Chief Public 
Health and Environmental Hazards Officer opined that it was 
unlikely that the veteran's testicular cancer could be 
attributed to his in- service exposure to radiation.  In so 
holding, the memorandum noted that the veteran was estimated 
by DTRA to have been exposed to less than 1 rem of radiation 
in service.  In support of the opinion, the memorandum noted 
that the Committee on Interagency Radiation Research and 
Policy Coordination (CIRRPC) Science Panel Report Number 6, 
1988 did not provide screening doses for testicular cancer.  
Citing Mettler and Upton, Medical Effects of Radiation, 2nd 
edition, 1995, page 169, the memorandum also noted that no 
causal connection between radiation exposure and cancer of 
the testes had been shown in epidemiological studies and the 
testes was felt to be relatively insensitive to cancer 
induction by radiation. 

By letter dated in February 2001, the VA Director of 
Compensation and Pension Service stated that, after review of 
the report issued by the VA Chief of Public Health and 
Environmental Hazards Officer, there appeared to be no 
reasonable possibility that the veteran's testicular cancer 
could be attributed to his in-service exposure to radiation.

In support of his claim, the veteran has provided a 
compilation of the ports of call for the USS GAGE during 
World War II sent to him by the Captain's Yeoman.  This 
compilation was based upon miscellaneous information provided 
by officers and shipmates.  It is indicated that the USS GAGE 
arrived at Nagasaki/Kyushu on September 23, 1945 and departed 
for Manila on September 26, 1945.  The veteran also provided 
the following definition of seminoma from DORLAND'S MEDICAL 
DICTIONARY, 27th Edition, p. 1505:

a radiosensitive, malignant neoplasm of the 
testes, thought to be derived from primordial 
germ cells of the sexually undifferentiated 
embryonic gonad, and occurring as a gray to 
yellow-white nodule or mass; three histologic 
variants are recognized: classical (typical), 
the most common type; anaplastic; and 
spermatocystic.  The classical tumor is 
composed of fairly well differentiated sheets 
or cords of uniform polygonal or round cells 
(seminoma cells), each cell having abundant 
clear cytoplasm, distinct cell membranes, a 
centrally placed round nucleus, and one or 
more nuclei.  (emphasis original).  
Finally, the veteran introduced into the record a transcript 
of Dr. R. Bertell's hearing testimony before the United 
States Senate Committee on Veteran's Affairs in April 1998.  
Dr. Bertell described her training as a biomathematician 
specializing in designing and evaluating epidemiological 
research.  She has practiced for over 30 years and has 
authored books and professional papers.  In pertinent part, 
she questioned the government's reliance on dose estimates to 
prove or disprove that a particular cancer is related to 
nuclear radiation exposure.  She opined that there is no 
"cut-off point below which cancer and other radiation 
effects will not be caused."  She disagreed with the 
assumption that exposure to less than 1 rem was "safe."  
She based her arguments on a theory that low level exposure 
to ionizing radiation caused genome instability through 
unrepaired or misrepaired damage to deoxyribonucleic acid 
(DNA) which, in turn, resulted in "premature chronic 
diseases."  She cited to a study by Beral in 1985 which 
concluded that the incidence of testicular cancer "increased 
but not significantly" for individuals exposed to a median 
dose of 1 rem.  She also believed that the government dose 
estimates for occupying forces of Nagasaki fail to account 
for internal body contamination through fallout, resuspension 
of fallout particles, and water and food contamination.  She 
further opined that the "control" group used by the 
government was too limited and improperly defined. 

IV.  Legal Analysis

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime service.  38 U.S.C.A. § 1110 (West 
1991).  Certain chronic diseases, such as malignant tumors, 
are subject to presumptive service connection if manifest to 
a compensable degree within one year from separation from 
service.  38 U.S.C.A. § 1112(a) (West 1991); 38 C.F.R. 
§ 3.309(a) (2000).

Special provisions relating to ionizing radiation allow for 
presumptive service connection for specifically enumerated 
diseases.  38 U.S.C.A. § 1112(c) (West 1991); 38 C.F.R. 
§ 3.309(d) (2000).  These diseases are limited to leukemia 
(other than chronic lymphocytic leukemia), cancer of the 
thyroid, cancer of the breast, cancer of the pharynx, cancer 
of the esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease, cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract and 
bronchiolo-alveolar carcinoma.  The term urinary tract refers 
to the kidneys, renal pelves, ureters, urinary bladder, and 
urethra.  38 C.F.R. § 3.309(d), Note (2000).

Furthermore, claims based on exposure to ionizing radiation 
are entitled to special development, and subject to service 
connection, with proof of exposure to ionizing radiation and 
manifestation of a "radiogenic disease."  38 C.F.R. § 3.311 
(2000).  All forms of cancer are considered radiogenic 
diseases.  38 C.F.R. § 3.311(b)(2)(xxiv) (2000).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001).

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).

Initially, the Board notes that seminoma of the 
retroperitoneal area and/or testicular cancer is not among 
the diseases for which presumptive service connection is 
warranted.  38 U.S.C.A. § 1112(c) (West 1991); 38 C.F.R. 
§ 3.309(d) (2000).  The veteran, through his participation in 
the Occupation of Nagasaki from September 23-26, 1945, is 
deemed to have been a radiation-exposed veteran under VA law 
and regulations.  38 C.F.R. § 3.309(d)(3)(ii)(B) and (vi) 
(2000).  A DTRA reconstruction reveals that the veteran was 
exposed to no more 1 rem of ionizing radiation during this 
time period.  His private medical records show that his 
seminoma of the retroperitoneum area was first diagnosed in 
1987.  Accordingly, his claim was developed pursuant to the 
provisions of 38 C.F.R. §§ 3.311(b).  See 38 C.F.R. 
§ 3.311(c) (2000) (a claim which meets the requirements of 
38 C.F.R. § 3.311(b) shall be forwarded to the Under 
Secretary for Health for an advisory opinion).

Nonetheless, the Board finds that the evidence of record 
preponderates against the claim for service connection for 
seminoma of the retroperitoneum area due to exposure to 
ionizing radiation.  The most probative evidence in this case 
consists of the February 2001 opinion by the VA Chief Public 
Health and Environmental Hazards Officer which concluded that 
it was unlikely that the veteran's cancer could be attributed 
to his in-service exposure to radiation.  This is an opinion 
from a medical expert who, with direct knowledge of the 
veteran's in-service dose exposure and post-service medical 
history, provided an analysis of the facts of the case with 
application of applicable medical literature.  This opinion 
specifically excludes a direct causal connection between the 
veteran's seminoma of the retroperitoneum and his in-service 
exposure.

On the other hand, the veteran has provided the following 
opinions and/or theories: (1) that his seminoma was first 
manifested by a rash that he claims developed in service or 
shortly thereafter and (2) that his seminoma was caused by 
his radiation exposure in service.  As a lay person not shown 
to be trained in the medical sciences, the veteran is only 
competent to speak to the symptoms he manifested in service 
and thereafter.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  His unsubstantiated opinions, in and of themselves, 
are of no probative value regarding the onset and etiology of 
his seminoma.  Id.  See generally 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §3.159)).

With regard to his first theory of causation, the Board notes 
that the veteran is in receipt of service connection for 
residuals of an ulcer on the right leg which first manifested 
itself, and healed, prior to his in-service exposure to 
radiation.  He did receive post-service treatment for an 
acute dermatitis problem which has been adjudicated, by a 
final 1948 Board decision, to be of non-service connected 
origin.  In support of this claim, the veteran has presented 
an "opinion" from Dr. Childs that there may be a possible 
relationship between his "service connected skin rash which 
he suffered for many years after his military service was 
over and his testicular cancer (seminoma) diagnosed in 
1987."  This opinion, which is based upon the faulty premise 
that the veteran is in receipt of service connection for a 
skin rash disability, holds no probative value in this case.  
See Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinion 
based on an inaccurate factual premise has no probative 
value); Waddell v.  Brown, 5 Vet. App. 454 (1993) (medical 
opinion based upon a rejected lay history has no probative 
value).  None of the competent medical evidence of record 
suggests that the veteran manifested a malignant tumor within 
one year from his separation from service.

The veteran's second theory essentially relies upon Dr. 
Bertell's remarks during her April 1998 hearing before the 
United States Senate Committee on Veteran's Affairs.  
Essentially, she provided opinion on the following points: 
(1) that the dose estimates provided by the government for 
the occupying forces of Nagasaki are too low; (2) that 
exposure to ionizing radiation in amounts less than 1 rem 
could still result in "premature chronic diseases"; and (3) 
that a 1985 study by Beral shows that the incidence of 
testicular cancer "increased but not significantly" for 
individuals exposed to a median dose of 1 rem.

Dr. Bertell's generalized opinion that the government has 
underassessed the dose estimates for the occupying forces in 
Nagasaki offers no factual information regarding the 
veteran's actual level of exposure to ionizing radiation in 
service.  Her comments, therefore, are not material to the 
facts of this case.  See generally 38 C.F.R. § 3.311(a)(3) 
(2000) (VA will seek a dose assessment from an independent 
expert to reconcile a material difference in the dose 
estimate offered from a credible source).  Her opinions that 
exposure to less than 1 rem or less could result in 
"premature chronic diseases" or an insignificant increase 
in the incidence of testicular cancer offers little probative 
value, if any, to the facts of this case.  See generally 
Sacks v. West, 11 Vet. App. 314 (1998) (a generic medical 
treatise evidence that does not specifically opine to the 
particular facts of a claimant's case holds little probative 
value).  While her statements and the 1985 study result from 
Beral suggest that radiation exposure could result in 
testicular cancer, the probative value of such information is 
greatly outweighed by VA's Chief Public Health and 
Environmental Hazards Officer who was privy to the facts 
underlying this case.

In summary, the Board finds that the preponderance of the 
evidence establishes that the veteran's seminoma in the 
retroperitoneal area, which first manifested itself many 
years after service, is not causally related to his in-
service exposure to radiation and/or any other event(s) in 
service.  The claimant is not entitled to presumptive service 
connection under 38 C.F.R. § 3.309(a) as he has failed to 
show the manifestation of a malignant tumor within one year 
from his separation from service.  He is not entitled to 
presumptive service connection under 38 U.S.C.A. § 1112(c) 
and 38 C.F.R. § 3.309(d) as he does not manifest an 
enumerated presumptive disease.  He is also not entitled to 
service connection under 38 U.S.C.A. § 1110 or 38 C.F.R. 
§ 3.311 as the preponderance of the evidence shows that his 
seminoma of the retroperitoneal area, which first manifested 
many years after service, is not attributable to his in- 
service exposure to radiation.  There is no doubt of material 
fact to be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).  Therefore, the claim must be 
denied.



ORDER

Service connection for seminoma in the retroperitoneal area 
due to exposure to ionizing radiation is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

